                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


ROUMANN CONSULTING INC. and
RONALD ROUSSE,

                     Plaintiffs,
                                                            Case No. 18-CV-1551
       v.

SYMBIONT CONSTRUCTION, INC.,
SYMBIONT HOLDING COMPANY, INC.,
SYMBIONT SCIENCE, ENGINEERING AND CONSTRUCTION, INC.,
THOMAS C. BACHMAN,
SONYA K. SIMON, ESQ.,
EDWARD T. MANNING, JR. and
TIMOTHY P. NELSON,

                  Defendants.
______________________________________________________________________________

            STIPULATION FOR AMENDED SCHEDULING ORDER
______________________________________________________________________________

       In order to accommodate the scheduling needs of counsel,

       IT HEREBY IS STIPULATED by and between the parties, by their

undersigned counsel, that

       1.      the expert disclosure deadlines set by the Court’s February 17, 2021

Order (DN 36) should be vacated in light of the discovery motions pending before

the Court (DNs 37, 38, 42, 43). Depending on the outcome of the pending discovery

motions, the parties respectfully ask for the schedule to be reset as follows:

      If Plaintiffs’ motion to compel is denied in its entirety, Plaintiffs’ expert
       disclosures shall be made 21 days after the Court’s ruling.




            Case 2:18-cv-01551-LA Filed 04/21/21 Page 1 of 3 Document 47
      If Plaintiffs’ motion to compel is granted or partially granted, Plaintiffs’
       expert disclosures shall be made 21 days after the compelled information is
       produced.

      Defendants’ expert disclosures shall be due 60 days after Plaintiffs’ expert
       witness disclosures are made.

      Rebuttal expert disclosures shall be due 30 days following the deadline for
       Defendants’ expert disclosures.

      All discovery shall be completed no later than 21 days following the deadline
       for Defendants’ rebuttal expert disclosures.

      Dispositive motions must be filed no later than 21 days following the close of
       discovery.

       Alternatively, the Parties ask that a new schedule be set at a status shortly

after the Court decides the pending discovery motions.

       2.      The parties have also agreed that SVA Certified Public Accountants,

S.C., Charles Vogel, Esq., and Godfrey & Kahn, S.C.’s duty to comply with the

subpoenas dated March 15, 2021 is stayed pending resolution of Defendants’

motions to quash (DNs 37, 38).

       Dated April 21, 2021.

                                          HALLOIN LAW GROUP, S.C.
                                          Attorneys    for   Plaintiffs Roumann
                                          Consulting Inc. and Ronald Rousse


                                          s/ Scott R. Halloin
                                          Scott R. Halloin
                                          Wis. State Bar No. 1024669
                                          James J. Irvine
                                          Wis. State Bar No. 1088726



HALLOIN LAW GROUP, S.C.



                                          2
            Case 2:18-cv-01551-LA Filed 04/21/21 Page 2 of 3 Document 47
839 North Jefferson Street
Suite 503
Milwaukee, Wisconsin 53202
p 414-732-2424
f 414-732-2422
shalloin@halloinlawgroup.com
jirvine@halloinlawgroup.com




         Dated April 21, 2021.

                                             GODFREY & KAHN, S.C.
                                             Attorneys for Defendants


                                             s/ Andrew S. Oettinger .
                                             Andrew S. Oettinger, Esq.
                                             State Bar No. 1053057
                                             Christie B. Carrino, Esq.
                                             State Bar No. 1097885

GODFREY & KAHN, S.C.
833 Michigan Street
Suite 1800
Milwaukee, WI 53202
p 414-273-3500
f 414-273-5198
aoettinger@gklaw.com
ccarino@gklaw.com
25193141.1




                                           3
             Case 2:18-cv-01551-LA Filed 04/21/21 Page 3 of 3 Document 47
